DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*	Examiner notes that limitations reciting read data operating component configured to …provide no structure effecting the recited functions,  in Claim 1 and intervening claims thus invoke 35 USC 112(f) and same claims are examined accordingly in view of  Applicants’ Figs. 2, 7 and specification related thereto, at paras.: 0087, 149-152,  et seq., e.g., para: “0087: In an embodiment of the present disclosure, the first to n-th page buffers PB1 to PBn may include first to n-th read data operating components 123_C1 to 123_Cn, respectively. The first to n-th read data operating components 123_C1 to 123_Cn may perform exclusive-NOR (XNOR) operation on read data temporarily stored in latches of the first to n-th page buffers PB1 to PBn, respectively, and may output a soft bit, which indicates logically operated data, to the column decoder 124. The XNOR operation may be a match check operation to check whether input values match each other.”
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.	Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner how a  page buffer, made up of  latches and  transistors, has ability to:
‘output a soft bit generated by logically operating data provided to a second node connected to a latch included in the page buffer among the plurality of latches, according to data provided to a first node connected to the bit line’ or 
set default data of the second node, or
maintain the data of the second node as the default data, or 
change the data of the second node according to the data read to the first node’ as same  page buffer is devoid of a data processing ability, which leads to speculation as to what the scope of same claims is.
Claim Rejections - 35 USC ' 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	       Claims 1-20 are  rejected under 35 U.S.C. 102(a)(1) as anticipated by JANG et al. (USPGPub No. 20140153331).

As per Claims 1-20, JANG discloses, e.g., at Fig. 5 and related description at paras. 10, 17, 21, memory access operation wherein memory device comprises memory cells and page buffer, e.g., Fig. 5: Blocks 1111/1130, wherein a failure to read data triggers soft data generation wherein  failure is detected via logical operations implemented via XOR hardware at para 22, e.g., “ 0010] In example embodiments, an additional error bit correct operation may be performed using the soft decision data if an error bit correction operation on the result of the second hard decision read operation fails.. 0021] According to an example embodiment of inventive concepts, a method of operating a non-volatile memory device includes: performing a first read operation that includes applying a first voltage to a selected word line of the non-volatile memory device; storing a result of the first read operation at a first latch of a page buffer of the non-volatile memory device; performing a second read operation that includes applying a second voltage to the selected word line, the second

    PNG
    media_image1.png
    332
    454
    media_image1.png
    Greyscale

 voltage being higher than the first voltage; performing an error correction operation on a result of the second read operation; and performing an additional error correction operation using soft decision data if the error correction on the result of the second read operation fails. The soft decision data is generated by: performing a third read operation that includes applying a third voltage to the selected word line; storing a result of the third read operation in an other latch of the page buffer; and performing a logical operation using the result of the first read operation stored in the first latch and the result of the third read operation stored in the other latch. The third voltage is higher than the second voltage. 
[0022] In example embodiments, the logical operation may be an XNOR operation. [0058] If the number of error bits exceeds a correctable error bit limit, the ECC engine 1210 may not correct error bits. In this case, the ECC engine 1210 may generate an error correction fail signal. 
[0059] The ECC engine 1210 may correct an error using an LDPC (low density parity check) code, a BCH code, a turbo code, an RS (Reed-Solomon code), a convolution code, an RSC (Recursive Systematic Code), or coded modulation such as TCM (Trellis-Coded Modulation), BCM (Block Coded Modulation), and so on. However, example embodiments of inventive concepts are not limited thereto. The ECC engine 1210 may include an error correction circuit, an error correction system, and an error correction device. 
[0060] As described above, when the number of error bits exceeds a correctable error bit limit, the ECC engine 1210 may generate an error correction fail signal. In an example embodiment of inventive concepts, since the ECC engine 1210 may perform an error bit correcting operation using hard decision read data and soft decision data, an error bit correction capacity may be improved.”
As per Claims:
1,  JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,     memory device comprising a memory cell array and a page _-e.g., JANG’s Fig. 5 and paras. 20- 21_buffer connected to the memory cell array through a bit line, wherein the page _-e.g., JANG’s Fig. 5 and paras. 20- 21_buffer comprises: a plurality of _-e.g., JANG’s Fig. 6 at  paras. 20- 21_latches; and a read data operating component configured to generate a _-e.g., JANG’s paras. 20- 21_soft bit by operating _-e.g., JANG’s paras. 20- 21_soft data, which are data read from the _-e.g., JANG’s paras. 20- 21_soft bit to a memory controller, in a second _-e.g., JANG’s Fig. 5 and paras. 20- 21_read operation performed when a first _-e.g., JANG’s Fig. 5 and paras. 20- 21_read operation has failed. 2,  JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      memory device of claim 1, wherein the second _-e.g., JANG’s Fig. 5 and paras. 20- 21_read operation is performed with at least one read voltage _-e.g., JANG’s Figs. 3-7 and paras. 103, 105, 111, 163_lower than a read voltage used in the first read operation, and at least one read voltage higher than the read voltage of the first _-e.g., JANG’s Fig. 5 and paras. 20- 21_read operation. 3,  JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      memory device of claim 1, wherein, when the second read operation is performed, the _-e.g., JANG’s paras. 20- 21_soft data are stored into any one of the plurality of _-e.g., JANG’s Fig. 6 at  paras. 20- 21_latches. 
4, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      memory device of claim 3, wherein, when all operations corresponding to the second _-e.g., JANG’s Fig. 5 and paras. 20- 21_read operation are performed, the read data operating component receives the _-e.g., JANG’s paras. 20- 21_soft data from the plurality of _-e.g., JANG’s Fig. 6 at  paras. 20- 21_latches. 
5, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      memory device of claim 1, wherein the read data operating component generates the _-e.g., JANG’s paras. 20- 21_soft bit by performing an exclusive-NOR operation on the _-e.g., JANG’s paras. 20- 21_soft data. 
6, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      memory device of claim 1, wherein the read data operating component determines whether to perform the _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logical operation on the _-e.g., JANG’s paras. 20- 21_soft bit based on the number of the _-e.g., JANG’s paras. 20- 21_soft bits. 7, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of operating a memory device comprising a memory cell array and a page _-e.g., JANG’s Fig. 5 and paras. 20- 21_buffer connected to the memory cell array through a bit line, the method comprising: performing a first _-e.g., JANG’s Fig. 5 and paras. 20- 21_read operation; _-e.g., JANG’s Fig. 5 and paras. 4, 10, 20- 21, 115-118, 151, 152: adjusting node potentials/values based on soft bit/decision data_changing a read voltage to perform a second read operation when the first read operation has failed; _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating _-e.g., JANG’s paras. 20- 21_soft data which are data read from the memory cell array in the second read operation to generate at least one _-e.g., JANG’s paras. 20- 21_soft bit; and providing the at least one _-e.g., JANG’s paras. 20- 21_soft bit to a memory controller. 
8, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 7, wherein the second read operation is performed with at least one read voltage _-e.g., JANG’s Figs. 3-7 and paras. 103, 105, 111, 163_lower than a read voltage of the first read operation, and at least one _-e.g., JANG’s Fig. 5 and paras. 20- 21_read voltage higher than the read voltage of the first read operation. 
JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 7, wherein, in performing the second read operation, each of the _-e.g., JANG’s paras. 20- 21_soft data is stored into any one of a plurality of _-e.g., JANG’s Fig. 6 at  paras. 20- 21_latches included in the memory device, and in _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating the _-e.g., JANG’s paras. 20- 21_soft data, when all operations corresponding to the second _-e.g., JANG’s Fig. 5 and paras. 20- 21_read operation are performed, the soft data are received from the plurality of _-e.g., JANG’s Fig. 6 at  paras. 20- 21_latches to perform an exclusive-NOR operation. 
10, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 8, wherein, in generating the at least one _-e.g., JANG’s paras. 20- 21_soft bit, when the second read operation is performed with two read voltages _-e.g., JANG’s Figs. 3-7 and paras. 103, 105, 111, 163_lower than the read voltage of the first read operation, and two read voltages higher than the read voltage of the first read operation, two _-e.g., JANG’s paras. 20- 21_soft bits are generated by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating the soft data. 
11, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 10, wherein, in providing the at least one _-e.g., JANG’s paras. 20- 21_soft bit to the memory controller, the two _-e.g., JANG’s Fig. 5 and paras. 4, 10, 20- 21: soft bit/decision data_soft bits are provided without _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logical operation on the two _-e.g., JANG’s Fig. 5 and paras. 4, 10, 20- 21: soft bit/decision data_soft bits. 12, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      _-e.g., JANG’s paras. 20- 21_soft bit to the memory controller, only data obtained by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating the two _-e.g., JANG’s paras. 20- 21_soft bits is provided. 13, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 8, wherein, in generating the at least one _-e.g., JANG’s paras. 20- 21_soft bit, when the second read operation is performed with three read voltages _-e.g., JANG’s Figs. 3-7 and paras. 103, 105, 111, 163_lower than the read voltage of the first read operation, and three read voltages higher than the read voltage of the first read operation, three _-e.g., JANG’s paras. 20- 21_soft bits are generated by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating the soft data. 
14, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 13, wherein, in providing the at least one _-e.g., JANG’s paras. 20- 21_soft bit to the memory controller, operating data obtained by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating two _-e.g., JANG’s Fig. 5 and paras. 4, 10, 20- 21: soft bit/decision data_soft bits among the three _-e.g., JANG’s paras. 20- 21_soft bits and remaining soft bit except the two _-e.g., JANG’s Fig. 5 and paras. 4, 10, 20- 21: soft bit/decision data_soft bits are provided. 15, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 13, wherein, in providing the at least one _-e.g., JANG’s paras. 20- 21_soft bit to the memory controller, after operated data has been generated by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating two soft bits among the three _-e.g., JANG’s Fig. 5 and paras. 4, 10, 20- 21: soft bit/decision data_soft bits, one data obtained by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating the operated data and remaining _-e.g., JANG’s Fig. 5 and paras. 4, 10, 20- 21: soft bit/decision data_soft bit except two soft bits is provided. 16, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 8, wherein, in generating the at least one soft bit, when the second read operation is performed with four read voltages _-e.g., JANG’s Figs. 3-7 and paras. 103, 105, 111, 163_lower than the read voltage of the first read operation, and four read voltages higher than the read voltage of the first read operation, four _-e.g., JANG’s paras. 20- 21_soft bits are generated by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating the soft data. 17, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 16, wherein, in providing the at least one _-e.g., JANG’s paras. 20- 21_soft bit to the memory controller, two data generated by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating two soft bits among the four _-e.g., JANG’s paras. 20- 21_soft bits are provided. 18, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      method of claim 16, wherein, in providing the at least one _-e.g., JANG’s paras. 20- 21_soft bit to the memory controller, two data are generated by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating two soft bits among the four soft bits, and only one data obtained by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating the generated two data is provided. 
JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      memory device comprising a memory cell array and a page _-e.g., JANG’s Fig. 5 and paras. 20- 21_buffer connected to the memory cell array through a bit line, wherein the page _-e.g., JANG’s Fig. 5 and paras. 20- 21_buffer comprises: a plurality of _-e.g., JANG’s Fig. 6 at  paras. 20- 21_latches; and a plurality of transistors, and wherein the page _-e.g., JANG’s Fig. 5 and paras. 20- 21_buffer outputs a _-e.g., JANG’s paras. 20- 21_soft bit generated by _-e.g., JANG’s Fig. 5 and paras. 20- 22: xor_logically operating data provided to a second _-e.g., JANG’s Figs. 5-6 and paras. 24-25, 50, 73-75: connection/node_node connected to a _-e.g., JANG’s Fig. 6 at  paras. 20- 21_latch included in the page _-e.g., JANG’s Fig. 5 and paras. 20- 21_buffer among the plurality of _-e.g., JANG’s Fig. 6 at  paras. 20- 21_latches, according to data provided to a first _-e.g., JANG’s Figs. 5-6 and paras. 24-25, 50, 73-75: connection/node_node connected to the bit line. 
20, JANG discloses, at Figs. 5, 9  and related description at paras. 10, 17, 21-22, 60 et seq.,      memory device of claim 19, wherein the page _-e.g., JANG’s Fig. 5 and paras. 20- 21_buffer sets default data of the second _-e.g., JANG’s Figs. 5-6 and paras. 24-25, 50, 73-75: connection/node_node, and maintains the data of the second _-e.g., JANG’s Figs. 5-6 and paras. 24-25, 50, 73-75: connection/node_node as the default data or _-e.g., JANG’s Fig. 5 and paras. 4, 10, 20- 21, 115-118, 151, 152: adjusting node potentials/values based on soft bit/decision data_changes the data of the second _-e.g., JANG’s Figs. 5-6 and paras. 24-25, 50, 73-75: connection/node_node according to the data read to the first _-e.g., JANG’s Figs. 5-6 and paras. 24-25, 50, 73-75: connection/node_node.
****
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20190051359) to YOO discloses method for operating a semiconductor memory device, at paras.34-35, wherein “controller 100 may control the semiconductor memory device 200 to perform a program operation, a read operation, an erase operation, or the like in response to a request from the host HOST….Also, the controller 100 may check whether the performance of the operation according to the corresponding command has succeeded or failed.…”  
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Guy J Lamarre/
Primary Examiner, Art Unit 2112